Title: From Thomas Jefferson to James Wood, 25 November 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Nov. 25. 1780

Your Dragoon did not get here till last night. I this day submitted the matter as to the horses of the exchanged officers to the House of Delegates informing them that I had no doubt but Genl. Washington would take the proper measures as to those purchased since the Convention, but as an express was this day setting out with dispatches to him, I would mention the matter to him specially unless they chose to have any other measure taken. They desired I would write to the General which I have accordingly done.
As to the pack horses, sell them as you propose to the public creditors, or do whatever else you shall find most for the public good.
Your messenger is detained till two o’clock P.M. I wish this may get to hand before your departure. I am with great esteem Sir, Your most obedt. sert.,

Th: Jefferson

